DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a sphincter augmentation device, classified in A61F 2/0036.
II. Claims 19-20, drawn to a method of implanting a sphincter implantation device, classified in A61B 2017/00805.The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as treating gastro-esophageal reflux disease (GERD).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Jonovski on 05 February 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  s 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 108294844 A). A machine translation of the Zhao reference is attached to this office action; cited text refers to the machine translation while figures refer to the original document.
Claim 1: Zhao discloses a sphincter augmentation device comprising: (a) a plurality of bodies 2/22 defining a first circumferential portion of the device, wherein the bodies are magnetically biased toward one another (“mutually attractable magnetic bodies 2” [0063]); and (b) a flexible band 42 coupled with the bodies (figs. 1a-b; [0071]), wherein the flexible band defines a second circumferential portion of the device such that the bodies are arranged non-axisymmetrically about a central axis of the device (fig. 1b illustrates the magnetic bodies 
Claim 2: Zhao discloses the bodies and the flexible band provide the device with an annular shape in the contracted state (the device encircles the sphincter and thus has an annular shape in the contracted state [0063]).
Claim 3: Zhao discloses each of the bodies has a first thickness in a radial direction of the device, wherein the flexible band has a second thickness in a radial direction of the device, wherein the second thickness is less than the first thickness (the band 42 may be a filament, strip, or mesh 422 [0071 and 0087]; each body includes a protective housing 22 [0069] and figs. 5b-d; the protective housing 22 is thicker than the band 42 (figs. 1b and 5a)).
Claim 10: Zhao discloses a plurality of links 32 that interconnect the bodies (figs. 5b-c; [0074-75]).
Claims 12-13: Zhao discloses the bodies comprise a biocompatible metal (titanium [0070]).
Claim 14: Zhao discloses the flexible band comprises a biocompatible fabric (mesh 422 is considered to be a biocompatible fabric (fig. 11; [0071 and 0088])).
Claim 16: Zhao discloses a sphincter augmentation device comprising: (a) a first body 2 that houses a first magnet 21; (b) a second body 2 that houses a second magnet 21, wherein the first body and the second body are disposed on a first side of the device (fig. 1b); and (c) a flexible band 42 coupled with the first body and the second body (figs. 1a-b; [0071]), wherein at least a portion of the flexible band is disposed on a second side of the device opposed from the first side (fig. 1b illustrates the magnetic bodies are only present on one side of the device while the other side comprises the band 42), wherein the device is sized to be positioned around a human urethra so that the first and second bodies and the flexible band bear inwardly against the urethra, wherein the device is configured to transition from an expanded state to a contracted state by magnetic attraction of the first and second magnets to constrict the urethra (can be placed around the urethra [0063]; magnetic bodies and band bear inwardly against the sphincter and transition between expanded and contracted states as a result of the magnetic biasing force ([0064-65]; figs. 2a-d)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kugler (US 2005/0283235 A1).
Claim 4: Zhao discloses the bodies each house a magnet configured to magnetic bias the bodies toward one another [0064] but fails to disclose the bodies house a plurality of magnets. However, Kugler discloses a sphincter augmentation device 10 comprising a plurality of bodies 20 which further comprise a plurality of magnets 80 configured to magnetically bias the bodies toward one another (figs. 3-5 and [0040] “Magnets 80 are magnetically polarized so that the magnets in adjacent beads 20 in the string or loop magnetically attract one another”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bodies in the device of Zhao with a plurality of magnets, as taught by Kugler, as such amounts to simple substitution of one known magnet configuration (Zhao) for another (Kugler) to achieve the predictable result of mutual attraction between bodies to augment sphincter function (taught by both Zhao [0064] and Kugler [0006]).
Claim 5: Zhao, as modified by Kugler, as applied to claim 4 above, discloses a plurality of magnets with a central axis that extends tangentially relative to a central axis of the device (figs. 3-5) and therefore fails to disclose at least one of the magnets has a central axis that extends parallel to a central axis of the device. However, Kugler discloses another embodiment wherein each body contains a magnet with a central axis that extends parallel to a central axis of the device (figs. 13-14 and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bodies comprising a plurality of magnets in the device of Zhao in view of Kugler as applied to claim 4 such that at least one magnet has a central axis that extends parallel to a central axis of the device, as further taught by Kugler, as Kugler discloses such a configuration allows for cylindrical beads which may better conform to the annular outer surface of the structure to which the device is applied [0060].
Claim 6: Zhao, as modified by Kugler, as applied to claim 4 above, discloses a plurality of magnets with a central axis that extends tangentially relative to a central axis of the device (figs. 3-5).
Claims 7: Kugler discloses at least one of the magnets is cylindrical (magnets 80 are toroids [0040] and have flat ends (fig. 5) and are therefore cylindrical).
Claim 8: Kugler discloses at least one of the magnets is annular (magnets 80 are toroids [0040] and thus annular).
Claims 11: Zhao discloses the device forms a closed loop [0074] but fails to explicitly disclose a clasp feature arranged between an adjacent pair of the bodies. However, Kugler discloses a clasp feature between an adjacent pair of magnetically-attracted bodies of a sphincter augmentation device (figs. 2-4 and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a clasp feature between an adjacent pair of bodies in the device of Zhao, such as the clasp feature 40 taught by Kugler, in order to facilitate formation of the closed loop already taught by Zhao.
Claim 17: Zhao, as applied to claim 16 above, fails to explicitly disclose the first and second magnets are cylindrical magnets. However, Kugler discloses a sphincter augmentation device 10 comprising a plurality of bodies 20 which further comprise a plurality of magnets 80 configured to magnetically bias the bodies toward one another (figs. 3-5 and [0040] “Magnets 80 are magnetically polarized so that the magnets in adjacent beads 20 in the string or loop magnetically attract one another”) wherein the magnets are cylindrical (magnets 80 are toroids [0040] and have flat ends (fig. 5) and are therefore cylindrical). It would have been obvious to 
Claim 18: Zhao discloses the device forms a closed loop [0074] but fails to explicitly disclose a clasp feature provided on the first side of the device between the first body and the second body. However, Kugler discloses a clasp feature between first and second magnetically-attracted bodies on a first side of a sphincter augmentation device (figs. 2-4 and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a clasp feature between an adjacent pair of bodies on a first side of the device of Zhao, such as the clasp feature 40 taught by Kugler, in order to facilitate formation of the closed loop already taught by Zhao.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Thierfelder (US 2002/0028980 A1).
Claim 15: Zhao fails to disclose the flexible band comprises Gore-Tex. However, Thierfelder discloses Gore-Tex is a mesh fabric approved by regulatory agencies for implantation [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the mesh fabric band of Zhao from Gore-Tex because Gore-Tex is a well-known material approved for implantation by regulatory agencies, as taught by Thierfelder, and thus the use of Gore-Tex in place of a mesh material amounts to simple substitution of one known type of biocompatible fabric (general mesh) for .

Claims 1 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler in view of Zhao.
Claim 1: Kugler discloses a sphincter augmentation device 10 comprising: (a) a plurality of bodies 20 wherein the bodies are magnetically biased toward one another wherein the device is sized to be positioned around a human urethra [0080] so that the bodies bear inwardly against the urethra, wherein the device is configured to transition between a radially expanded state and a radially contracted state by the magnetic bias of the bodies to constrict the urethra (figs. 1-5; [0006], [0040], [0045]). Kugler fails to disclose the plurality of bodies define a first circumferential portion of the device and (b) a flexible band, coupled with the bodies, wherein the flexible band defines a second circumferential portion of the device such that the bodies are arranged non-axisymmetrically about a central axis of the device. 
However, Zhao discloses a sphincter augmentation device comprising: (a) a plurality of bodies 2/22 defining a first circumferential portion of the device, wherein the bodies are magnetically biased toward one another (“mutually attractable magnetic bodies 2” [0063]); and (b) a flexible band 42 coupled with the bodies (figs. 1a-b; [0071]), wherein the flexible band defines a second circumferential portion of the device such that the bodies are arranged non-axisymmetrically about a central axis of the device (fig. 1b illustrates the magnetic bodies are only present on one side of the device while the other side comprises the band 42, therefore the bodies are arranged non-axisymmetrically). It would have been obvious to one of ordinary 
Claim 9: Kugler, as modified by Zhao, discloses the plurality of bodies includes a first body and a second body, wherein a first end of the flexible band is coupled to the first body, wherein a second end of the flexible band is coupled to the second body (Zhao figs. 1a, 1b, 5b), wherein the first and second bodies are configured to contact one another when the device assumes the contracted state, wherein the first and second bodies are configured to separate from one another when the device assumes the expanded state (Kugler figs. 3-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armenteros (US 2016/0085894 A1) figs. 56(a)-56(d) show a clip for surrounding a tubular organ; Kassab (US 2015/0051443 A1) discloses a device for deforming a body channel comprising non-axisymmetrically arranged magnetic elements (figs. 4-5C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791